

117 S419 IS: Continuity for Operators with Necessary Training Required for ATC Contract Towers Act of 2021
U.S. Senate
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 419IN THE SENATE OF THE UNITED STATESFebruary 24, 2021Mr. Inhofe (for himself, Mrs. Murray, Mr. Moran, Ms. Baldwin, Mr. Bennet, Mrs. Blackburn, Mr. Blumenthal, Mr. Boozman, Mr. Brown, Mrs. Capito, Mr. Cardin, Mr. Cassidy, Mr. Cornyn, Mr. Cotton, Mr. Cramer, Mr. Crapo, Mr. Daines, Ms. Duckworth, Ms. Ernst, Mrs. Fischer, Mr. Grassley, Ms. Hassan, Mr. Hoeven, Mrs. Hyde-Smith, Mr. Kaine, Mr. Kennedy, Ms. Klobuchar, Mr. Manchin, Mr. Markey, Mr. Marshall, Mr. Merkley, Mr. Risch, Ms. Rosen, Mr. Rubio, Ms. Sinema, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Van Hollen, Ms. Warren, Mr. Wicker, Mr. Wyden, and Mr. Lankford) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend title 5, United States Code, to provide for a full annuity supplement for certain air traffic controllers.1.Short titleThis Act may be cited as the Continuity for Operators with Necessary Training Required for ATC Contract Towers Act of 2021 or the CONTRACT Act of 2021.2.Annuity supplementSection 8421a(c) of title 5, United States Code, is amended—(1)by striking as an air traffic and inserting the following: “as an—(1)air traffic; (2)in paragraph (1), as so designated, by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(2)air traffic controller pursuant to a contract made with the Secretary of Transportation under section 47124 of title 49..